American Century Quantitative Equity Funds, Inc. Prospectus Supplement Equity Market Neutral Fund Supplement dated December 11, 2010 ¡ Prospectus dated November 1, 2010 The following replaces the Portfolio Managers section on page 5 of the prospectus. Portfolio Managers Brian L. Garbe, Vice President and Portfolio Manager, has been a member of the team that manages the fund since 2010. Claudia Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since 2005. The following replaces The Fund Management Team section on page 9 of the prospectus. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for a fund as they see fit, guided by the fund's investment objective and strategy. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the fund are identified below. Brian L. Garbe Mr. Garbe, Vice President and Portfolio Manager, has been a member of the team that manages the fund since December 2010. He joined American Century Investments in 2010 as a portfolio manager. From 1999 to 2010, he was senior vice president, portfolio manager and director of research and trading for City National Bank.He has a bachelor’s degree in mathematics-applied science (economics) with a specialization in computer programming, and an MBA, both from the University of California, Los Angeles. Claudia Musat Ms. Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since 2005. She joined American Century Investments in 2005 as a quantitative analyst and became a portfolio manager in 2008.She has a bachelor’s degree in computer science from the University of Iasi, Romania, a master’s degree in mathematics from Florida State University and a master’s degree in financial engineering from the University of California at Berkeley. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation, and their ownership of fund securities. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-703051012
